Citation Nr: 1625541	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the claim of entitlement to service connection for a bilateral hip disability should be reconsidered. 

2.  Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to October 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied service connection for a bilateral hip disability.  The RO notified the Veteran of that decision and of his appellate rights, but he did not appeal or submit pertinent evidence within one year of the issuance of that decision.  

3.  Since the April 2010 rating decision, service personnel records relevant to the claim of entitlement to service connection for a bilateral hip disability have been associated with the VBMS file.


CONCLUSIONS OF LAW

1.  That part of the April 2010 rating decision denying the claim for service connection for a bilateral hip disability is not final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).

2.  The issue of entitlement to service connection for a bilateral hip disability is reconsidered.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in the October 2012 rating decision the RO addressed the Veteran's claim on a direct basis.   In so doing, the RO has essentially reopened the previously denied claim for service connection for a bilateral hip disability.  However, the Board is required to address this particular issue (e.g., whether reopening is warranted) in the first instance.  The Board has the jurisdiction to address a new and material issue and to review the underlying claim de novo.  see Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The Veteran filed a claim of entitlement to service connection for a bilateral hip disability in August 2009, and the RO denied that claim in January 2010 and April 2010 rating decisions.  The Veteran was notified of the decisions and of his appellate rights, but he did not file a notice of disagreement with either determination.  Moreover, the Veteran did not submit any evidence or other information pertaining to the hips within one year of the issuance of the decisions.  38 C.F.R. § 3.156(b).  

Nevertheless, despite the prior final decision, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108, 38 C.F.R. § 3.156(a), (b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis

Following, the April 2010 rating decision, VA received relevant evidence that includes service personnel records reflecting multiple letters of appreciation for the Veteran's assistance in recovery operations with an unexploded ordnance in May 1979.  See June 2013 VA Form 9, with attachments.  As these records are relevant to the Veteran's claim for service connection for a bilateral hip disorder insofar as they support his statements as to the events surrounding his in-service injury, the Board finds that § 3.156(c) applies; the April 2010 rating decision is not final with respect to the issue of entitlement to service connection for a bilateral hip disability; and the claim will be considered on the merits.  38 C.F.R.§ 3.156(c)(1).  

ORDER

The claim of entitlement to service connection for a bilateral hip disability is reconsidered.


REMAND

As noted above, the Veteran contends that his in-service vehicle accident caused his current bilateral hip disability.  Although the Veteran's service treatment records are silent as to any complaints or findings of hip disability, the Veteran's statements as to injury are competent and credible and are supported by the letters of commendation included in his service personnel records.  

Additionally, the Board notes that in letters received in February 2012 and February 2013, R.E.N., D.D.S. and acupuncturist, recounted the Veteran's in-service injury, indicated that the Veteran was injured in the line of duty, and had problems with his hips, diagnosed as avascular necrosis.  Dr. N indicated that causes of avascular necrosis included trauma and joint injury.   Nevertheless, while Dr. N provided a positive nexus opinion, the Board notes that there is no indication that, as a dentist or acupuncturist, he is qualified to provide a probative opinion in this matter.  Accordingly, on remand, the Veteran should be provided an examination.

Additionally, the Board observes that the Veteran's claim was last adjudicated in a June 2014 supplemental statement of the case (SSOC), a copy of which was sent to the Veteran and was returned as undeliverable.  The address listed on the SSOC was to a PO Box in Sanford, MI; however, in an October 2014 request for military records the Veteran listed his address on [redacted] in Saginaw, MI.  Therefore, a copy of the June 2014 SSOC should be sent to the most updated address on file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a copy of his June 2014 SSOC and copies of all correspondence from VA to him that is pertinent to the claims on appeal to the address currently on file in Saginaw, MI.  Such correspondence should include copies of any notice letters and/or determinations that were sent to the incorrect address.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hip disability or that may have be present during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current bilateral hip disability or any bilateral hip disability present during the appeal period is causally or etiologically related to the Veteran's military service, including the accident therein.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


